 
Exhibit 10.34

ASYRMATOS, INC.


CONTRIBUTION AGREEMENT



This Contribution Agreement (the “Agreement”) is effective as of February 20,
2008 (the “Effective Date”), by and among Asyrmatos, Inc., a Delaware
corporation (the “Company”) and Lumera Corporation, a Delaware corporation (the
“Founder”).
 
Recitals


WHEREAS, Founder desires to transfer the business and the assets used in the
development of high data-rate wireless transceiver systems, known as the
millimeter wave communication system of the Founder (the “Business”) as set
forth herein, in exchange for Class L Preferred Stock of the Company, par value
$0.01 per share (the “Preferred Stock”), and the Company desires to sell such
shares to Founder; and
 
WHEREAS, the Founder and the Company shall enter into the Ancillary Agreements
and the Company shall amend its Certificate of Incorporation, in order to
effectuate the Contemplated Transactions.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the benefits to accrue to the parties hereto and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:
 
1. Issuance of Shares. The Company hereby agrees to issue and sell to the
Founder, and the Founder agrees to acquire 1,000 shares (the “Shares”) of the
Preferred Stock in exchange for the consideration described in the recitals
above.
 
2. Transfer of Assets. The Founder hereby assigns, transfers, conveys and
delivers to the Company all of its right, title and interest in and to all of
the following and only the following assets (the “Transferred Assets”):
 
(a) the Subject Intellectual Property listed on Schedule I, goodwill associated
therewith and licenses and sublicenses granted in respect thereto and rights
thereunder; and
 
(b) all computer applications, programs and other software, whether in source or
object code and including all related data and documentation, including, without
limitation, operating software, network software, firmware, middleware, design
software, design tools, systems documentation and instructions listed on
Schedule I.
 
3. Nontransferability of Shares. The Shares acquired by the Founder pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below or in the Ancillary
Agreements. Any purported transfer in contravention of any of the provisions of
this Agreement or the Ancillary Agreements shall be null and void.
 

--------------------------------------------------------------------------------


 
4. Representations; Restrictive Legend.
 
a. The Founder represents, warrants and covenants that: (i) the Shares are being
acquired for the Founder’s account for investment only, and not with a view to,
or for sale in connection with, any distribution of the Shares in violation of
the federal Securities Act of 1933, as amended (the “1933 Act”), or any rule or
regulation under the 1933 Act, (ii) the Founder has had such opportunity as the
Founder has deemed adequate to obtain from representatives of the Company such
information as is necessary to permit the Founder to evaluate the merits and
risks of the Founder’s investment in the Company, (iii) the Founder is able to
bear the economic risk of holding the Shares for an indefinite period, and (iv)
the Founder understands that (A) the Shares will not be registered under the
1933 Act; (B) the Shares cannot be sold, transferred or otherwise disposed of
unless it is subsequently registered under the 1933 Act or an exemption from
registration is then available; and (C) there is now no registration statement
on file with the SEC with respect to any securities of the Company and the
Company has no obligation or firm current plan to register the Shares under the
1933 Act.
 
b. The Founder represents and warrants that it is entitled to retain the Shares
for its own account and that the Founder is not obligated (by contract,
applicable law or otherwise) to (i) sell, transfer, pledge, assign, encumber or
otherwise dispose of any Shares to, or (ii) share voting or dispositive power
over any Shares with, any third party.
 
c. Any certificates representing the Shares shall have affixed thereto a legend
substantially in the following form, in addition to any other legends required
by applicable state law or by the by-laws of the Company, as in effect from time
to time:
 
“The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933, as amended, and may not be transferred, sold,
or otherwise disposed of in the absence of an effective registration statement
with respect to the shares evidenced by this certificate, filed and made
effective under the Securities Act of 1933, or an opinion of counsel
satisfactory to the Company to the effect that registration under such Act is
not required.”
 
5. Representations and Warranties of the Founder.
 
The Founder makes the following representations and warranties to the Company:
 
a. Due Organization. The Founder is a Delaware corporation, and is validly
existing and in good standing under the laws of the jurisdiction of its
organization.
 
b. Authorization. The execution, delivery and performance by the Founder of this
Agreement and each Ancillary Agreement to which it is (or will be) a party and
the consummation of the Contemplated Transactions are within the power and
authority of the Founder and have been duly authorized by all necessary action
on the part of the Founder. This Agreement and each Ancillary Agreement to which
it is (or will be) a party (i) has been (or in the case of Ancillary Agreements
to be entered into after the Effective Date, will be) duly executed and
delivered by the Founder and (ii) is (or in the case of Ancillary Agreements to
be entered into after the Closing, will be) a legal, valid and binding
obligation of the Founder, enforceable against the Founder in accordance with
its terms except as the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights or the availability of equitable remedies. 
 
2

--------------------------------------------------------------------------------


 
c. No Conflicts; Approvals. No action by (including any authorization, consent
or approval), or in respect of, or filing with, any Governmental Authority is
required for, or in connection with, the valid and lawful (i) authorization,
execution, delivery and performance by the Founder of this Agreement and each
Ancillary Agreement to which it is (or will be) a party or (ii) the consummation
of the Contemplated Transactions by the Founder. No provision of any applicable
Legal Requirement and no Government Order will prohibit the consummation of the
Contemplated Transactions.
 
d. Non-Contravention. Neither the execution, delivery or performance of this
Agreement or any Ancillary Agreement to which it is (or will be) a party, nor
the consummation by the Founder of the obligations contemplated hereby or
thereby (i) will violate any Legal Requirement applicable to the Founder, (ii)
result in the creation or imposition of an encumbrance upon, or the forfeiture
of, any Transferred Asset, or (iii) result in a breach or violation of, or
default under, the Organizational Documents of the Founder.
 
6. Representations and Warranties of the Company.
 
a. Due Organization. The Company is a Delaware corporation, and is validly
existing and in good standing under the laws of the jurisdiction of its
organization.
 
b. Authorization. The execution, delivery and performance by the Company of this
Agreement and each Ancillary Agreement to which it is (or will be) a party and
the consummation of the Contemplated Transactions are within the power and
authority of the Company and have been duly authorized by all necessary action
on the part of the Company. This Agreement and each Ancillary Agreement to which
it is (or will be) a party (i) has been (or in the case of Ancillary Agreements
to be entered into after the Effective Date, will be) duly executed and
delivered by the Company and (ii) is (or in the case of Ancillary Agreements to
be entered into after the Closing, will be) a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms except as the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights or the availability of equitable remedies.
 
c. No Conflicts; Approvals. No action by (including any authorization, consent
or approval), or in respect of, or filing with, any Governmental Authority is
required for, or in connection with, the valid and lawful (i) authorization,
execution, delivery and performance by the Company of this Agreement and each
Ancillary Agreement to which it is (or will be) a party or (ii) the consummation
of the Contemplated Transactions by the Company. No provision of any applicable
Legal Requirement and no Government Order will prohibit the consummation of the
Contemplated Transactions.
 
d. Non-Contravention. Neither the execution, delivery or performance of this
Agreement or any Ancillary Agreement to which it is (or will be) a party, nor
the consummation by the Company of the obligations contemplated hereby or
thereby (i) will violate any Legal Requirement applicable to the Company, (ii)
result in the creation or imposition of an encumbrance upon, or the forfeiture
of, any Transferred Asset, or (iii) result in a breach or violation of, or
default under, the Organizational Documents of the Company.
 
3

--------------------------------------------------------------------------------


 
7. Definitions.
 
a. “Agreement” has the meaning set forth in the introductory paragraph hereof.
 
b. “Ancillary Agreements” means the Investors’ Rights Agreement, Right of First
Refusal and Co-Sale Agreement and Voting Agreement that the Founder and the
Company are entering into in connection with the Contemplated Transactions and
the Bill of Sale, Patent Assignment and Assignment and Assumption Agreement that
are attached as exhibits hereto.
 
c. “Applicable Law” means, with respect to any party to this Agreement, all
domestic or foreign federal, state or local statute, law, ordinance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree, policy, guideline or other Legal Requirement (whether
legislatively, judicially, or administratively promulgated) applicable to such
party or its Affiliates, properties, assets, officers, directors, employees or
agents.
 
d. “Business” has the meaning set forth in the Recitals hereof.
 
e. “Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are authorized to close in the State of Washington.
 
f. “Contemplated Transactions” means, collectively, the transactions
contemplated by this Agreement, including (a) the sale and purchase of the
Transferred Assets; (b) the sale and purchase of the Shares, and (c) the
execution, delivery and performance of the Ancillary Agreements.
 
g. “Government Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority.
 
h. “Governmental Authority” means any United States federal, state or local or
any foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.
 
i. “Intellectual Property” means all embodiments of, and the entire right, title
and interest in and to all proprietary rights of every kind and nature in,
including all rights and interests pertaining to or deriving from, any of: (a)
patents and patent applications (whether foreign or domestic), inventions and
innovations and all improvements thereto, patent disclosures, invention
disclosures, copyrights, copyrightable works of expression, derivative works
thereof, mask work rights, technology, know-how, processes, trade secrets,
algorithms, inventions, innovations, information (including ideas, research and
development, know-how, formulas, compositions, processes and techniques, data,
designs, drawings, specifications, customer lists, supplier lists, licensor
lists, pricing and cost information, business and marketing plans and proposals,
documentation and manuals), works, proprietary data, databases, formulae and
research and development data; (b) distinctive identifiers, corporate names,
trademarks, trade names, service marks, service names, brands, trade dress and
logos, together with all translations, adaptations, derivations and combinations
thereof, and the goodwill and activities associated therewith and all
improvements thereto; (c) all computer software (whether in source or object
code and including all related data and documentation); (d) any and all
registrations, applications, recordings, licenses, common-law rights and
contracts relating to any of the foregoing; (e) all copies and tangible
embodiments thereof, in any and all forms and mediums now known or hereinafter
created; and (f) any and all legal actions and rights to sue at law or in equity
for any past or future infringement or other impairment of any of the foregoing,
including the right to receive all proceeds and damages therefrom, and all
rights to obtain renewals, reissuances, revisions, reexaminations,
continuations, divisions or other extensions of legal protections pertaining
thereto, provided that the Intellectual Property shall not include assets
described in Section 3 of this Agreement.
 
4

--------------------------------------------------------------------------------


 
j. “Legal Requirement” means any United States federal, state or local or
foreign law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any Government Order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.
 
k. “Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement and other similar documents adopted or filed in connection with the
creation, formation or organization of such Person and (b) all by-laws, limited
liability company agreements, voting agreements and similar documents,
instruments or agreements relating to the organization or governance of such
Person, in each case, as amended or supplemented.
 
l. “Person” means any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority or other entity of any kind.
 
m. “Subject Intellectual Property” means all Intellectual Property owned or
licensed by the Founder that is related to or arose from the Business, provided
that the Subject Intellectual Property shall not include assets described in
Section 3 of this Agreement.
 
8. Ancillary Agreements. Founder shall execute and deliver to the Company a Bill
of Sale in substantially the form of Exhibit A (“Bill of Sale”), Patent
Assignment in substantially the form of Exhibit B (“Patent Assignment”) and
Assignment and Assumption Agreement in substantially the form of Exhibit C
(“Assignment and Assumption Agreement”), and such other instruments of
conveyance and assignment as are reasonably requested by the Company to vest in
the Company title to the Transferred Assets. Additionally, the Founder and the
Company shall enter into an Investors’ Rights Agreement, Right of First Refusal
and Co-Sale Agreement and Voting Agreement and the Company shall cause its
employees and shareholders, as requested by the Founder, to be parties to such
agreements.
 
5

--------------------------------------------------------------------------------


 
9. Further Assurances. Each party hereto shall execute, deliver, file and
record, or cause to be executed, delivered, filed and recorded, such further
agreements, instruments and other documents, and take, or cause to be taken,
such further actions, as the other party hereto may reasonably request as being
necessary or advisable to effect or evidence the transactions contemplated by
this Agreement.
 
10. Succession and Assignment. Subject to the immediately following sentence,
this Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, each of which such
successors and permitted assigns will be deemed to be a party hereto for all
purposes hereof. No party may assign, delegate or otherwise transfer either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other party.
 
11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without giving any effect to
conflicts of laws principles thereof that would apply the laws of another
jurisdiction).
 
12. Amendment. No change, modification or amendment of this Agreement shall be
valid or binding on the parties unless such change or modification shall be in
writing signed by the party or parties against whom the same is sought to be
enforced.
 
[Remainder of page intentionally left blank.]
 
6

--------------------------------------------------------------------------------



Exhibit 10.34

IN WITNESS WHEREOF, the parties hereto have caused this Contribution Agreement
to be duly executed as of the date first hereinabove written.


The Company:
Asyrmatos, Inc.                    
By:
/s/ Panos Lekkas
   
Name:
Panos Lekkas
   
Title:
Chief Executive Officer
               
The Founder:
Lumera Corporation                    
By:
/s/ Peter J. Biere
   
Name:
Peter J. Biere
   
Title:
Chief Financial Officer

 

--------------------------------------------------------------------------------

